Citation Nr: 9920586	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant               



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran, whose death occurred on 
November [redacted], 1955, has an unverified period of active service 
from July 8, 1927 to June 24, 1945, and a verified period of 
active service from June 25, 1945 to December 31, 1945.  The 
appellant is the veteran's widow. 


FINDINGS OF FACT

1.  An unappealed RO decision in November 1956 denied the 
appellant's claim for  service connection for the cause of 
the veteran's death. 

2.  Evidence associated with the claims folder since the 
November 1956 RO decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.






CONCLUSIONS OF LAW

1.  The November 1956 RO decision denying service connection 
for the cause of the veteran's death is final.  Veterans 
Regulation No. 2 (a), pt. II, par. III; VA Regulation 1008; 
effective January 25, 1936 to December 31, 1957.

2.  The evidence received since the November 1956 rating 
decision is not new and material, and the appellant's claim 
of service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, in a September 1956 rating decision, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death on the grounds that his death 
due to acute alcoholism in civilian life ten years after his 
separation from service was not related to his service or to 
any of the disorders for which he was diagnosed or treated 
during his service.  The RO's denial was confirmed in rating 
decisions dated October 1956 and November 1956.  And, 
following notification to the appellant of the RO's November 
1956 denial, she failed to file a timely appeal. According to 
the law in effect at the time service connection for the 
cause of the veteran's death was denied, a period of one year 
was granted from the date of notice of the result of the 
initial determination for the filing of an application for 
review on appeal; otherwise, that determination became final 
and was not subject to revision on the same factual basis.  
Vet. Reg. No. 2(a), Pt. II, Par. III, and Department of 
Veterans Affairs Reg. 1008 (effective January 25, 1936 to 
December 31, 1957).  At present, as the appellant has 
attempted to reopen her claim of service connection for the 
cause of the veteran's death, her case is before the Board 
for appellate review.  However, because the November 1956 RO 
decision is final, the appellant's claim may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, the veteran's service medical records show that 
on or about June 1945 he was diagnosed with a history of 
syphilis (3 different chancres) and had a positive Rhomberg 
test.  In addition, the service records include an August 
1945 Report of Medical Survey noting the veteran was found to 
have cerebro-spinal syphilis of an undifferentiated type, 
diagnosis which was made on the clinical data and which was 
deemed to have been acquired in the line of duty.  As a 
result, the veteran was found unfit for service and 
discharged from active duty.  Furthermore, the veteran's 
death certificate indicates he died on November [redacted], 1955 of 
acute alcoholism with an approximate time interval between 
onset and death of 5 years.

Since the November 1956 final adjudication, the additional 
evidence in the file which is related to this issue includes: 
(1) a VA form 119 (Report of Contact) dated October 1998; (2) 
a photograph of the veteran's tombstone; (3) various 
statements made by the veteran, her representative, [redacted] 
[redacted], [redacted] and [redacted]; and, (4) a 
December 1998 VA medical statement.

The October 1998 VA form 119 contains statements by the 
veteran's representative indicating that he had contacted the 
Jefferson County Medical Examiner's Office and had talked to 
Dr. Weakley-Jones regarding the veteran's cause of death.  
During their conversation, Dr. Weakley-Jones stated that a 
diagnosis of acute alcoholism on a death certificate was 
inappropriate without supporting evidence such as a drug 
screen showing the blood alcohol ratio, or an autopsy finding 
diseased organs.  Additionally, Dr. Weakley-Jones noted that, 
if alcoholism was the cause of death, the death certificate 
should read "alcohol poisoning due to acute alcoholism" or 
"cirrhosis of the liver due to alcoholism."

The record also includes a photograph of the veteran's 
tombstone which was submitted with the purpose of showing 
that the veteran served during World War I and II.  
Additionally, the record includes various statements made by 
the veteran and her representative in writing and during the 
October 1998 appeal hearing at the RO, as well as various 
written statements by [redacted], [redacted] and [redacted] 
[redacted].  The Board notes that all of the statements 
generally indicate the veteran was not an alcoholic prior to 
his death and tend to link the cause of his death to his 
service.  Particularly, the Board notes that during the 
October 1998 appeal hearing, the appellant and her 
representative suggested that the cause of the veteran's 
death was neurosyphilis.  In this regard, the Board 
acknowledges the sincerity of these statements; however, the 
Board finds that these statements are not probative of the 
ultimate issue in this case, which is whether the veteran's 
cause of death was related to his period of service, because 
neither the appellant, her representative, [redacted], 
[redacted], nor [redacted] possess the medical 
training and expertise necessary to offer a medical opinion.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that 
it is the province of trained health care professionals to 
enter conclusions that require medical knowledge.)  As these 
individuals are laypersons, they lack the medical training 
and expertise necessary to render an opinion regarding the 
disorder(s) which caused the veteran's death, or linking such 
cause to his service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  And hence, where as here, the resolution 
of an issue turns on a medical matter, lay evidence, without 
more, cannot serve as a predicate upon which to reopen the 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995).

Lastly, the December 1998 VA medical statement contains a 
medical opinion from a VA expert indicating that it was 
apparent that the veteran did not have neurosyphilis at the 
time of his death and that the claimed neurosyphilis had not 
caused or contributed to his death.  The report further notes 
that the veteran clearly had cutaneous syphilis which was 
treated with conventional antiluetic treatment, but that he 
had four cerebrospinal fluid examinations, all of which were 
negative for the presence of syphilitic serology.  Most 
importantly, the VA expert noted that within four months of 
the veteran's death, he underwent a cerebrospinal fluid 
venereal disease research laboratory examination which 
yielded negative results.  Lastly, the VA expert indicated 
that one could speculate as to the cause of the veteran's 
death, although he appeared to have some symptomatology 
related to alcoholism.  The VA expert concluded by indicating 
that it appeared that neurosyphilis was not present and did 
not contribute to the veteran's death.

After a review of the additional evidence submitted 
subsequent to the November 1956 RO's denial, the Board finds 
that the appellant has not submitted new and material 
evidence which would allow a reopening of her claim.  
Essentially, what was missing at the time of the November 
1956 rating decision, and what continues to be missing, is 
competent medical evidence indicating that the cause of the 
veteran's death was related to his service.  And, the 
additional evidence submitted, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  Thus, as the 
evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the appellant's claim of service connection for the 
cause of the veteran's death.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In arriving at this conclusion, the Board notes it applied 
the three-step process defined in Winters v. West, 12 Vet. 
App. 203 (1999), Elkins v. West, 12 Vet. App. 209 (1999), and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), while the RO 
did not have the opportunity to apply it in considering and 
deciding the appellant's claim.  However, the Board concludes 
that, as the appellant has not been prejudiced by the Board's 
application of the three-step process described above, there 
is no need to remand the appellant's claim to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).











ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death, and the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

